Citation Nr: 0913270	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatism, 
to include a back disability.

Service connection for rheumatism, to include a back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 until April 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.


FINDNGS OF FACT

1.  In an unappealed April 1955 rating decision, the RO 
denied a claim of entitlement to service connection for 
rheumatism.

2. The evidence added to the record since April 1955, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3. The Veteran made isolated complaints of joint and back 
discomfort in service but was noted to be normal upon 
separation and there is no documented treatment for many 
years thereafter; the competent evidence of record does not 
demonstrate that the Veteran currently has rheumatism, or 
that current back degenerative joint or disc disease is 
related to active service.


CONCLUSIONS OF LAW

1.  The April 1955 rating decision which denied the Veteran's 
claim of entitlement to service connection for rheumatism is 
final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received to reopen the 
claim to establish  service connection for rheumatism, to 
include a back disability; the requirements to reopen a claim 
of entitlement to service connection for rheumatism have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3. Rheumatism, to include a back disability, was neither 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in June and August 2006 
that fully addressed all notice elements and were sent prior 
to the RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date as well as the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied. Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial. 

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the post-service evidence does not indicate any 
current complaints or treatment referable to rheumatism or 
back problems until five decades after separation.  
Furthermore, the records contains no competent evidence 
suggesting a current diagnosis of rheumatism or a causal 
relationship between any current disorder and active service.  
For these reasons, the evidence does not indicate that the 
claimed disorder may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA treatment and examination.  
Regarding service treatment records, the claims file includes 
service treatment reports, as well as the Veteran's pre-
induction and separation examinations.  In a February 2006 
letter from the National Personnel Records Center (NPRC) to 
the Veteran, it was noted that some service treatment records 
may have been destroyed in a fire in 1973.  However, the 
service treatment records were included in the file long 
before the 1973 NPRC fire, and they appear sufficiently 
complete.  While the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where records have been lost in the 
fire, see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
the case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Further, regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, as is a 
transcript of the Veteran's personal hearing of September 
2008 before the undersigned.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Relevant Laws and Regulations

New and Material Evidence

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

As noted earlier, it appears that the RO reopened the claim 
in the October 2006 rating decision on appeal.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, (West 2002).  Additionally, service 
connection for a chronic disease such as arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed 
inservice disease or injury and the current disability. See 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009), Jandreau v. Nicholson, 492 F.3rd 1372 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Analysis and Discussion

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
rheumatism.  The RO first considered and denied the Veteran's 
claim of entitlement to service connection for that 
disability in April 1955.  That decision became final when 
the Veteran failed to appeal in a timely manner.  In March 
2006, the Veteran sought to reopen his claim for service 
connection.  In an October 2006 decision that is the subject 
of the instant appeal, the RO granted the request to reopen, 
but denied the underlying service connection claim.  

As stated above, the RO's April 1955 rating decision is the 
last final determination of record with respect to the 
Veteran's claim.  The pertinent evidence associated with the 
claims file at the time of that decision included available 
service treatment records, and a VA examination dated March 
1955.  The service treatment records revealed complaints of 
joint and back pain in July and August 1952.  However,  the 
separation examination in April 1954 did not indicate the 
presence of rheumatism or joint disease.  The March 1955 VA 
examination showed complaints of rheumatism all over and 
normal findings on examination of the musculoskeletal system.  
X-rays of the right wrist and knee, left shoulder and 
lumbosacral spine were normal except for some straightening 
of the lumbar lordotic curve.  The diagnosis was no evidence 
of skeletal pathology.

Based on the above evidence, the RO in April 1955 determined 
that the Veteran did not have a then-current disorder and 
denied the claim for service connection.

Evidence added to the record since the time of the last final 
denial includes a statement of from Dr. T in March 2006 which 
indicates that the Veteran is currently suffering from 
degenerative disc disease of the spine.  Additionally, the 
Veteran was able to acquire statements from two individuals 
who served with him, G.W. and P.K.  Their statements recall 
the Veteran's in-service back problems, noting that he had 
slept on a piece of plywood at that time.

The evidence detailed above was not previously before agency 
decisionmakers. Moreover, it is not cumulative or redundant 
of evidence already associated with the claims file. 
Accordingly, such evidence is found to be new under 38 C.F.R. 
§ 3.156(a).  Furthermore, because the statement from Dr. T 
addresses the presence of a current disorder, such evidence 
relates to an unestablished fact necessary to substantiate 
the claim. As such, that evidence is also material under 38 
C.F.R. § 3.156(a).  Both requirements having been satisfied, 
the claim of entitlement to service connection for 
rheumatism, alternatively diagnosed as degenerative disc 
disease is hereby reopened.   Moreover, because the RO 
addressed the underlying service connection issue in the 
October 2006 statement of the case, the Board may proceed 
with appellate consideration of such issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The merits 
of the appeal will be further addressed below.

Entitlement to Service Connection

Having reopened the claim, the Board will now consider the 
merits of the appeal.

The Veteran is claiming entitlement to service connection for  
rheumatism alternatively diagnosed as degenerative disc 
disease.  In evaluating the claim, the Veteran's available 
service records have been reviewed.  Such records indicate a 
complaints referable to rheumatism in July and August 1952.  
In July, the Veteran reported rheumatism all his life and 
having had rheumatic fever as a child.  In August he 
complained of lumbar and left elbow pain, mainly in damp 
weather.  X-rays revealed spina bifida of the first sacral 
segment, and the impression was arthritic pain.  His 
separation examination in April 1954 revealed normal findings 
of his spine and musculoskeletal system.  The examiner 
specifically noted that the back and extremities showed no 
limitation of motion, pain, swelling or joint redness and 
that there was no evidence of arthritic symptoms.  He 
complained of rheumatism "all over."

Based on the foregoing, the service treatment records do not 
show that any chronic disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See, 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed degenerative disc disease, or 
any other rheumatism-like disorder, is causally related to 
active service for the reasons discussed below.

Post-service medical evidence does not indicate any 
complaints or findings referable to degenerative disc or 
joint disease or rheumatism until November 2004 when the 
Veteran reported pain in his hips and shoulder from 
rheumatism at a VA clinic.  At the time he indicated that the 
pain had been intermittent for several years.  The medical 
records are silent as to any diagnosis until the above-
mentioned Dr. T's assessment in March 2006 of degenerative 
disc disease.  Reference was made to low back 
pain/degenerative joint disease in a September 2005 VA 
clinical record, and the Veteran noted his private 
physician's diagnosis of arthritis in May 2006.  H.P.L., 
M.D., reported that he was treating the Veteran for back and 
left shoulder arthritis in an August 2007 statement.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's back and joint pain is 
found to be capable of lay observation and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, there were 
in-service complaints referable to rheumatism in July and 
August 1952 and at the time of the separation examination.  
However, the Veteran's separation examination in April 1954 
showed objectively normal findings, and there was no evidence 
of arthritic disease.  VA examination in March 1955 similarly 
showed no evidence of skeletal pathology to account for his 
complaints; x-rays at that time were negative for 
degenerative joint disease.  Moreover, the post-service 
record fails to demonstrate any reference to back or joint 
pain for five decades from the 1955 examination to VA 
outpatient treatment.  While sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  The absence of documented treatment or even 
complaints is found to be more probative than the Veteran's 
competent statements made only in support of his claim.  
Accordingly, continuity of symptomatology is not established 
by the competent and credible evidence including the 
Veteran's own statements. 

The Board has also considered whether any competent medical 
evidence of record causally relates a current degenerative 
joint or back disorder to active service.  In this regard the 
Board finds no medical evidence of records which would 
indicate a causal link.  Dr. L and Dr. T made no reference to 
relationship of current disability to service or to 
rheumatism.  The VA medical records, likewise, do not relate 
current disability to service.  Further, neither the private 
nor the VA medical records show any current finding of any 
rheumatism or rheumatic-related disease.

The evidence does not support a grant of service connection 
for rheumatism, to include a back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See, 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for rheumatism, to include 
a back disability, is reopened, and to this extent, the 
appeal is granted.

Service connection for rheumatism, to include a back 
disability, is denied.



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




